DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
In the amendment filed 04/06/2020 the following occurred: Claims 1-4 were canceled; and Claims 5-20 were added as new. Claims 5-20 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 5-20 are drawn to a system and method, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 5 and 13 recite validating a patient connected with an infusion pump: process a first code, said first code associated with the patient; process a second code, said second code associated with an infusion container; process a third code, said third code associated with one of a plurality of channels of the infusion pump; and automatically display a picture of the patient to a caregiver for validating the patient in response to the processed first, second, and third codes.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the invention “relates to…an integrated system for maximizing patient safety and caregiver productivity for medication delivery” (see: specification paragraph 1) because “[h]uman errors in pump programming Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “said system comprising one or more hardware processors configured to” (claim 5), “… detected by a scanner…detected by the scanner…detected by the scanner” (claim 5 and 13), “wherein the picture is displayed on a display of an infusion device” (claim 6 and 14), “wherein the picture is displayed on a display of a portable computing device” (claim 7 and 15), “wherein the portable computing device comprises the scanner” (claim 8 and 16), and “wherein the third code comprises at least one of the following: a radio frequency identification (RFID) tag, two-dimensional bar code, ID matrix, transmitted radio ID code, or human biometric data” (claim 11 and 19), which are additional elements that are recited at a high level of generality (e.g., the “said system comprising one or more hardware processors” performs the validation of the patient through no more than a statement that it is “configured to” perform the validation functions) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: 
Paragraph 54, where “Delivery information input device 32 also communicates with the MMU 12 to assist in processing drug orders for delivery through the MMU 12. The delivery information input device 32 can be any sort of data input means, including those adapted to read machine readable indicia such as barcode labels; for example a personal digital assistant (PDA) with a barcode scanner. Hereinafter the delivery information input device 32 will be referred to as input device 32. Alternatively, the machine readable indicia may be in other known forms, such as radio frequency identification (RFID) tag, two-dimensional bar code, ID matrix, transmitted radio ID code, human biometric data such as fingerprints, etc. and the input device 32 adapted to "read" or recognize such indicia. The input device 32 is shown as a separate device from the medical device 14; alternatively, the input device 32 communicates directly with the medical device 14 or may be integrated wholly or in part with the medical device.”
Paragraph 58, where “Further, while the MMU 12 as described herein appears as a single device, there may be more than one MMU 12 operating harmoniously and sharing the same database. For example the MMU 12 can consist of a collection of MMU specific applications running on distinct servers in order to avoid a single point of failure, address availability requirements, and handle a high volume of requests. In this example, each individual server portion of the MMU 12 operates in conjunction with other server portions of the MMU 12 to redirect service requests to another server portion of the MMU 12. Additionally, the master adjudicator 74 assigns redirected service requests to another server portion of the MMU 12, prioritizing each request and also ensuring that each request is processed.”
Paragraph 61, where “In the context of the present invention, the term "medical device" includes without limitation a device that acts upon a cassette, reservoir, vial, syringe, or tubing to convey medication or fluid to or from a patient (for example, an enteral pump, infusion pump, a patient controlled analgesia (PCA) or pain management medication pump, or a suction pump), a monitor for monitoring patient vital signs or other parameters, or a diagnostic device.”
Paragraph 65, where “…A processor 124 is included in the medical device 14 and performs various operations described in greater detail below. The input/output device 87 (display 88 and user interface means 86) allows the user to receive output from the medical device 14 and/or input information into the medical device 14. Those of ordinary skill in the art will appreciate that input/output device 87 may be provided as a separate display device and a separate input device (as shown in FIG. 4, display 88 and user interface means 86) or combined into a touch screen for both input and output. A memory 126 communicates with the processor 124 and stores code and data necessary for the processor 124 to perform the functions of the medical device 14. More specifically, the memory 126 stores multiple 
Paragraph 122, where “With reference to FIG. 17, the medical device 14 is designed as a multiprocessor, where many features are not hardwired, but instead can be uniquely configured based on rules, the location of the medical device 14, etc…”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 6-12 and 14-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-9, 11-17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being U.S. Patent Application Publication 2002/0038392 to De La Huerga in view of U.S. Patent Application Publication 2003/0052787 to Zerhusen.

As per claim 5, De La Huerga teaches a system for validating a patient connected with an infusion pump, said system comprising one or more hardware processors configured to (see: De La Huerga, paragraph 145, 164, and 192, is met by processor): 
process a first code detected by a scanner, said first code associated with the patient (see: De La Huerga, paragraph 30, 41, 98, and 106, is met by patient wristband that can be machine read (e.g. bar code or RFID tag) to identify patients); 
process a second code detected by the scanner, said second code associated with an infusion container (see: De La Huerga, paragraph 30, 41, 109, 116, and 135, is met by an information device that is attached or adhered to an IV bag (e.g. bar code or RFID tag), bar code reader would be used to obtain information from the tag); 
process a third code detected by the scanner, said third code associated with one of a plurality of channels of the infusion pump (see: De La Huerga, paragraph 41 and 315; and claim 40 and 41, is met by data collector reads information about an identifier placed on the IV pump (or a pump module when the pump can be used with more than one line), IV line number, the pump line identifier identifying the specific line, the line identifier being one such as a bar code or RF identification tag); and 
validating the patient in response to the processed first, second, and third codes (see: De La Huerga, paragraph 164 and 228, is met by all received information may be displayed on the screen so that the physician can visually confirm basic information (e.g., patient name, general physical characteristics, etc.), where confirmation information (e.g., an acceptance of transmitted information by a physician) may be recorded in pump memory, and confirming patient presence and medicant information).

automatically display a picture of the patient to a caregiver for (see: Zerhusen, paragraph 82, 118, and 172, is met by a computer that generates a screen that includes the patient's name, time, scheduled medications to give, scheduled dose to give, methods of administration, and an image or photo of the patient is also illustratively displayed)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga to include the display of an image or photo of the patient as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 6, De La Huerga and Zerhusen teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the picture is displayed on a display of an infusion device (see: Zerhusen, paragraph 3, 82, 110, 118, and 172, is met by IV pumps, and a computer that generates a screen that includes an image or photo of the patient, where the display may be mounted to any of the equipment)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga to include the display of an image or photo of the patient on a display on an IV pump as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 7, De La Huerga and Zerhusen teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the picture is displayed on a display of a portable computing device (see: Zerhusen, Fig. 4; and paragraph 82, 85, 110, 118, and 172,  is met by patient assist cart, and a computer that generates 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga to include the display of an image or photo of the patient on a display on a patient assist cart as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 8, De La Huerga and Zerhusen teach the invention as claimed, see discussion of claim 7, and further teach: 
wherein the portable computing device comprises the scanner (see: Zerhusen, Fig. 2; and paragraph 77, 82, 110, 118, and 172, is met by patient assist cart with input device reader, and a computer that generates a screen that includes an image or photo of the patient, where the display may be mounted to any of the equipment)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga to include the display of an image or photo of the patient on a display on a patient assist cart with input device reader as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 9, De La Huerga and Zerhusen teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the picture is retrieved from electronic medical record associated with the patient (see: Zerhusen, paragraph 82, 118, and 172, is met by a computer that generates a screen that includes an image or photo of the patient, where a bar code reader reads the patient’s bar code, which the computer then uses to access hospital records in the hospital main database)


As per claim 11, De La Huerga and Zerhusen teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the third code comprises at least one of the following: a radio frequency identification (RFID) tag, two-dimensional bar code, ID matrix, transmitted radio ID code, or human biometric data (see: De La Huerga, paragraph 41 and 315; and claim 40 and 41, is met by data collector reads information about an identifier placed on the IV pump (or a pump module when the pump can be used with more than one line), IV line number, the pump line identifier identifying the specific line, the line identifier being one such as a bar code or RF identification tag).

As per claim 12, De La Huerga and Zerhusen teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the one or more hardware processors are configured to generate a confirmation user interface for a caregiver to confirm an identity of the patient based on the displayed picture (see: Zerhusen, Fig. 3A, ele. 70; Fig. 49-50; and paragraph 82, 118-119, and 172, is met by an image of the patient may be displayed to permit the nurse to verify the patient's identity, and if an incorrect patient is identified, then access to medication is denied, if the correct patient is identified, then further information is entered into the system)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga to include the display of an image or 

Claims 13-17 and 19-20 repeat the subject matter of claims 5-9 and 11-12. Claims 5-9 and 11-12 have been shown to be fully disclosed by the teachings of De La Huerga and Zerhusen as rejected above; as such, claims 13-17 and 19-20 are rejected here for the same reasons given in the above rejections of claims 5-9 and 11-12, which are incorporated herein.

Claims 10 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2002/0038392 to De La Huerga in view of U.S. Patent Application Publication 2003/0052787 to Zerhusen further in view of U.S. Patent 4,730,849 to Siegel.

As per claim 10, De La Huerga and Zerhusen teach the invention as claimed, see discussion of claim 5, but fail to specifically teach the following limitations met by Siegel as cited: 
wherein the picture is obtained when patient is admitted (see: Siegel, column 2, lines 7-22, is met by, when the patient is admitted and a non-removable identifying wrist band is initially issued, the wrist band will include a computer generated likeness or a miniature photograph of the patient, where the coded information may easily be stored in a computer bank).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify photo of the patient as taught by De La Huerga and Zerhusen to include storing the photograph of the patient in a computer bank when the patient is admitted as taught by Siegel with the motivation of enabling easy and quick retrieval of the stored photograph (see: Siegel, column 2, lines 7-22).

Claim 18 repeats the subject matter of claim 10. Claim 10 has been shown to be fully disclosed by the teachings of De La Huerga, Zerhusen, and Siegel as rejected above; as such, claim 18 is rejected here for the same reasons given in the above rejection of claim 10, which are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626